Title: To John Adams from Samuel Allyne Otis, 20 April 1789
From: Otis, Samuel Allyne
To: Adams, John


          
            Sir
            New York 20th April 1789
          
          After my most sincere congratulations upon your arrival at the present Seat of the Federal Goverment, I do myself the honor to enclose you a Copy of the Rules adopted by the Senate,
          A list of the members, present,
          a list of the members of the House, present,
          And a Copy of an order passed the Senate this day, which will be executed whenever your Honor shall appoint, as I presume the Committee will wait on your Honour tomorrow—
          I am / Sir / Whith every sentiment of / esteem & respect / Your Honors / Most Huml Sert
          
            Sam A Otis
          
        